Citation Nr: 0012059	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
scar, right eyelid.

2.  Entitlement to an initial compensable evaluation for 
rhinitis/sinusitis.

3.  Entitlement to an initial compensable evaluation for 
degenerative spurring, cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1968 through 
December 1976 and from April 1986 to June 1997.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which, in pertinent part, granted initial claims of service 
connection for a scar, right eyelid, for rhinitis/sinusitis, 
and for degenerative spurring, cervical spine, and evaluated 
each of those disabilities as noncompensable.

The Board notes in particular that the RO has granted service 
connection for a scar, right eyelid.  The service medical 
records reflect that the veteran underwent excision of a 
small section of tissue above the right eyebrow.  The veteran 
has stated, following the grant of service connection for a 
right eyelid scar, that he believes he has a scar above the 
right eyebrow, but not a scar on the right eyelid.  The 
veteran has also submitted photographs to this effect.  This 
conflict in the description of the service-connected scar is 
REFERRED to the RO for any necessary action.  


FINDINGS OF FACT

1.  Resolving doubt in favor of the veteran, a scar above the 
right eyebrow, service-connected as a scar of the right 
eyelid, is tender and painful.

2.  The veteran's service-connected rhinitis/sinusitis is 
manifested by headaches, by edema of the nasal mucosa, and by 
post-nasal drainage, but is not manifested by incapacitating 
episodes, use of antibiotics, or 3 or more episodes of 
purulent drainage yearly.  

3.  The veteran's service-connected degenerative spurring, 
cervical spine, is manifested by episodes of muscle spasm, 
noncompensable limitation of range of motion of the cervical 
spine except during exacerbations, and by evidence of 
arthrosis on radiological examination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
service-connected scar, right eyelid, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7806 (1999).

2.  The criteria for an initial compensable evaluation for 
rhinitis/sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).

3.  The criteria for an initial compensable evaluation for 
degenerative spurring, cervical spine, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased initial 
evaluations for his service-connected disabilities.  The 
propriety of an initial evaluation of a disability presents a 
well-grounded claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the veteran's claims for increased initial 
evaluations are well-grounded.  Since these claims are well-
grounded, a duty to assist the veteran arises.  38 U.S.C.A. 
§ 5107(a).

An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal here involves the 
initial assignment of a disability evaluation, not an appeal 
for an increased evaluation, the Board must consider the 
evidence during the entire period covered by the initial 
evaluation, and must determine the appropriate evaluation for 
each disability, and must determine if the veteran's level of 
disability changed during that period.  See Fenderson, 12 
Vet. App. at 126.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

1.  Claim for an Initial Compensable Evaluation for a Scar

The veteran's service medical records disclose that a small 
section of tissue just above the right eyebrow was removed in 
February 1993.  The pathology report indicates that a 
neurilemmoma was excised.  Postoperative descriptions soon 
after the procedure state that the veteran complained of some 
numbness of the forehead; no specific description of the 
current disability due to a scar near the right eye is 
included in the December 1993 period examination, or 
thereafter.  

The report of VA examination conducted in October 1997 
discloses that the veteran had a two-centimeter scar just 
above the right eyebrow.  The scar was described as 
nondisfiguring and nonadherent, and the report states that 
there was no tenderness.  However, in assigning the 
diagnosis, the examiner stated that the veteran had excision 
of neuroma above the right eyebrow, by history, with some 
mild residual tenderness over the surgical scar.

In a July 1998 notice of disagreement, the veteran stated 
that the scar incurred in service due to excision of a 
neuroma was above the right eyebrow, not on the right eyelid.  
The veteran stated that the area was still tender and that 
when he touched it, he could feel pain resembling an electric 
shock up to his scalp.

The veteran's disability due to a service-connected scar of 
the right eyelid, medically described as above the right 
eyebrow, is currently evaluated by application of the 
criteria provided under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Diagnostic Code 7800 provides a 10 percent evaluation 
when a scar is moderate or disfiguring.  The veteran does not 
meet that criterion, as the examiner has stated that the scar 
is not disfiguring, and photographs submitted by the veteran 
are consistent with that description.  

The Board has considered whether a compensable evaluation may 
be available under any other criteria used to evaluate scars, 
under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  
Diagnostic Code (DC) 7803 provides for a 10 percent rating 
for scars that are "superficial, poorly nourished, with 
repeated ulceration".  DC 7804 provides for a 10 percent 
rating for scars that are superficial, tender and painful on 
objective demonstration.  Pursuant to DC 7805, a scar can 
also be rated based on limitation of function of part 
affected.

The medical evidence in this case is conflicting.  Service 
medical records disclose that a scar is present near the 
veteran's right eye but are devoid of any description of 
whether the scar is or is not tender and painful.  The only 
post-service examination, the VA examination conducted in 
October 1997, states in one portion of the report that the 
scar is not tender, but reflects in another portion of the 
report that the scar is tender.  The evidence as to whether 
the scar is currently tender appears to be in equipoise.  
Resolving reasonable doubt in the veteran's favor, as 
required under 38 U.S.C.A. § 5107(b), the Board finds that 
this criterion is met.  

However, the examination report does not distinguish pain at 
the scar site from tenderness of the scar site.  The service 
medical records do not disclose additional information in 
this regard.  The veteran has stated that he has pain similar 
to an electric shock associated with the service-connected 
scar.  In light of the fact that a neurilemmoma was exised, 
and in the absence of any contradictory evidence, the Board 
resolves doubt as to whether this criterion is met in the 
veteran's favor.  

Given the factual determination that, resolving doubt in the 
veteran's favor, the veteran's service-connected scar of the 
right eyelid, medically described as above the right eyebrow, 
is both tender and painful, a compensable evaluation is 
warranted under DC 7804.  The Board notes that there is no 
Diagnostic Code which provides a schedular evaluation in 
excess of 10 percent, except where a scar is disfiguring or 
involves a burn, factors not present in this case.  DCs 7800, 
7801.  There is no evidence which warrants an evaluation in 
excess of 10 percent for the veteran's service-connected scar 
of the right eyelid.

2. Claim for an Initial Compensable Evaluation for 
Rhinitis/Sinusitis

The veteran's service medical records reflect that the 
veteran had periodic episodes of rhinitis in service, 
including in March 1995, when he was treated with antibiotic 
for complaints of coughing up purulent mucous.  In October 
1996, physical assessment reflected that the veteran had 
edema of the nasal mucosa.  The history of episodes of 
sinusitis was reported by the veteran at the time of a 
December 1997 medical history for separation purposes.  

On VA examination conducted in October 1997, there was 
minimal edema of the nasal mucosa and minimal post-nasal 
drainage.  The examiner concluded that the veteran had 
chronic vasomotor rhinitis, unrelated to seasonal changes.

The RO advised the veteran that a noncompensable evaluation 
was granted for rhinitis and sinusitis unless there was 
evidence of one to two incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment.

In a notice of disagreement submitted in July 1998, the 
veteran stated that he averaged at least one sinus headache 
per month, regardless of weather conditions.  He reported 
that he had increased drainage and nausea at times, but had 
not consulted a physician for treatment.  He noted taking 
over-the-counter medications and reported that the pain was 
so intense that it took two or three doses of such 
medications to subside.

The veteran's disability due to sinusitis is evaluated by 
applying the criteria for rating sinusitis, under the General 
Rating Formula for Sinusitis, applicable to Diagnostic Codes 
6510 to 6514.  The Formula provides that chronic maxillary 
sinusitis detected by X-ray warrants a noncompensable rating.  
Diagnostic Code 6513.  A 10 percent rating requires 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or 3 to 
6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 
(emphasis added).

In this case, the veteran has stated that he has not 
consulted a physician for any episode of sinusitis or 
rhinitis since service.  The veteran does not contend that he 
meets the criterion for a compensable evaluation which 
requires that he demonstrate use of an antibiotic.  Rather, 
he contends that he has frequent episodes of sinusitis which, 
although not incapacitating and not requiring antibiotics, 
are painful, with increased drainage.  The veteran's 
statements that he has headaches which are painful and 
require use of pain relievers are credible.  

However, this criterion for a 10 percent evaluation requires 
evidence of purulent discharge or crusting as well as 
headaches and pain.  There is medical evidence that the 
veteran has some post-nasal drainage, in a minimal amount.  
However, there is no medical evidence, either in service or 
after service, that the veteran had episodes of purulent 
drainage or crusting averaging one every two months.  The 
veteran does not contend that he has noted purulent drainage 
or experienced crusting of drainage since service.  The Board 
concludes that the preponderance of the evidence is against a 
determination that the veteran meets a criterion which would 
support entitlement to an initial compensable evaluation for 
sinusitis/rhinitis.  As the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not for application.

3.  Claim for an Initial Compensable Evaluation for Cervical 
Spine Disability

Service medical records reflect that the veteran had episodes 
of neck pain, with diagnosis of arthrosis on radiologic 
examination.  For purposes of reference only, the Board notes 
that arthrosis connotes disease of a joint.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 149 (27th ed. 1988).  

On VA examination conducted in October 1997, there was no 
palpable tenderness over the cervical spine.  Forward flexion 
was painless to 65 degrees backward extension at 40 degrees 
produced mild those cervical spine pain without any palpable 
spasm.  Lateral flexion to 30 degrees produces moderate 
amount of pain and a minimal amount of low strap muscle 
spasm.  Rotation at 55 degrees is painless and again without 
spasm.  The examiner concluded that degenerative arthritic 
spurs noted on previous MRI of the cervical spine caused 
occasional recurrent stiffness, minimal reduction of range of 
motion, without radiculopathy, and without neuropathy to 
either upper extremity.

In a notice of disagreement submitted in July 1998, the 
veteran reported attacks of muscle spasms with intense pain, 
lasting from 7 to 10 days.  The veteran noted that during 
these periods of muscle spasms, he was almost unable to move 
his head.  He also noted that he was not experiencing an 
episode of spasm at the time of the VA examination.

The veteran's disability due to a cervical spine disorder is 
currently evaluated as noncompensable under Diagnostic Code 
5290, which provides the criteria for evaluation for 
limitation of motion of the cervical spine.  Under Diagnostic 
Code 5290, slight limitation of motion of the cervical spine 
is 10 percent disabling.  Moderate or severe limitation of 
motion of the cervical spine is 20 percent disabling or 30 
percent disabling.  In this case, the evidence reflects 
objective medical evidence of pain on motion of the cervical 
spine.  The veteran also reports further limitation of motion 
during exacerbations.  Under 38 C.F.R. § 4.59, pain on motion 
with evidence of arthritis requires at lest the minimum 
compensable evaluation, in this case a 10 percent evaluation.  
Since there is radiologic evidence of cervical joint disease, 
the medical evidence warrants a 10 percent evaluation under 
DC 5290.  

The Board has considered whether the veteran is entitled to 
an initial evaluation in excess of 10 percent under any 
applicable diagnostic code, or whether the veteran is 
entitled to an additional compensable evaluation under 
another diagnostic code in addition to DC 5290.  DC 5003, 
which states that degenerative arthritis established by 
radiologic findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joints or joints involved, does not warrant a 
separate compensable evaluation because the veteran's loss of 
motion and functional impairment are subsumed in the 
evaluation under DC 5290.  See 38 C.F.R. § 4.71a.  

There is no demonstrable deformity of the vertebral body of a 
cervical vertebrae, except as due to degenerative disease 
already evaluated under DC 5290, so DC 5185 is not for 
application.  There is no medical diagnosis of intervertebral 
disc disease of the cervical spine, so DC 5293 is not for 
application.  The Board finds no evidence supporting 
application of any other diagnostic code which would allow an 
evaluation in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295.

The evidence reflects that, at times, the veteran has more 
limited range of motion of the cervical spine than he had at 
the time of the VA examination.  At times, the veteran 
contends, he is almost unable to move his head.  However, the 
veteran notes that these episodes currently resolve in seven 
to ten days without medical treatment or intervention.  The 
veteran does not state that the episodes are frequent, and he 
does not specify an average frequency, such as monthly, and 
does not indicate in any way that the episodes are near-
continuous.  

As the episodes of exacerbation of cervical pain have not 
required medical care, medications, or medical devised or 
appliances for resolution, and as the episodes are not so 
frequent as to limit the veteran's cervical neck motion more 
than periodically, the Board finds that the preponderance of 
the evidence is against a finding that the effect of the 
exacerbations warrants a 20 percent evaluation, as would 
commensurate with a moderate disability picture overall.  
Even assuming all allegations by the veteran as to neck 
disability were demonstrated by objective medical evidence, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  The evidence is not in equipoise to 
warrant a more favorable result.  38 U.S.C.A. § 5107(b).  


ORDER

A ten percent initial evaluation for a scar, right eyelid, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a compensable initial evaluation for 
rhinitis/sinusitis is denied.

A ten percent initial evaluation for degenerative spurring, 
cervical spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

